EVERETT, Chief Judge, and SULLIVAN, Judge
(concurring):
In United States v. Caputo, 18 MJ 259 (CMA 1984), this Court held that, under existing statutory provisions, a reservist who had been released from a 2 week tour of duty during which he allegedly had violated the Uniform Code of Military Justice could not thereafter be called to duty for purposes of court-martial. See also Duncan v. Usher, 23 MJ 29 (CMA 1986). Congress was dissatisfied with the results in these eases and decided to amend the Uniform Code. The language Congress employed to do so — which is set forth in the majority opinion — appears to go beyond the situation presented by Caputo and to include the situation of petitioner Murphy. However, the terms Congress used — such as “active duty” — have well-established meanings in military law; and we conclude that Congress intended for those terms to be given their plain and ordinary meaning. Cf. Pearson v. Bloss, 28 MJ 376, 378-79 (CMA 1989).
The exercise of military jurisdiction over petitioner may be inconsistent with the result reached in United States ex rel. Hirshberg v. Cooke, 336 U.S. 210, 69 S.Ct. 530, 93 L.Ed. 621 (1949); but cf. United States v. Clardy, 13 MJ 308 (CMA 1982). However, Hirshberg was predicated on the statutes in effect at that time and the established interpretation of those statutes. Congress was free to change the result reached in Hirshberg; and we conclude that it did so. Indeed, such a change would seem to accord fully with the purpose which motivated the legislative overruling of Caputo—namely, to avoid jurisdictional gaps resulting in crime without punishment.
Insofar as constitutional considerations are concerned, see United States ex rel. Toth v. Quarles, 350 U.S. 11, 76 S.Ct. 1, 100 L.Ed. 8 (1955), this is not the case of a former servicemember who has totally severed his connection with the military establishment and thereafter is being prosecuted by military authorities for crimes committed while on active duty. Indeed, it is not the case of a person who, after leaving active duty, has remained in the inactive reserve but has not participated in military drills or training. As petitioner’s counsel conceded during oral argument before this Court, Murphy has participated in military drills a dozen or more times since he resigned his regular commission as a Marine Officer and accepted a reserve commission. Apparently he received military retirement points by reason of this participation; and he may have received military pay as well. In view of petitioner’s extensive continuing contacts with the Marine Corps, we are convinced that subjecting him to military jurisdiction is constitutional. Cf. United States v. Overton, 24 MJ 309 (CMA 1987).